t c summary opinion united_states tax_court tory m watson petitioner v commissioner of internal revenue respondent docket no 26032-11s filed date e rhett buck jr for petitioner portia neomi rose for respondent summary opinion morrison judge this case was heard pursuant to sec_7463 of the internal_revenue_code in effect when the petition was filed pursuant to sec_7463 the decision to be entered is not reviewable by any other court and this opinion shall not be treated as precedent for any other case the respondent referred to here as the irs issued a notice_of_deficiency to the petitioner tory m watson referred to here as watson for the and tax years determining income-tax deficiencies of dollar_figure for and dollar_figure for additions to tax for of dollar_figure under sec_6651 and dollar_figure under sec_6651 and an accuracy-related_penalty for of dollar_figure under sec_6662 after trial the parties settled many of the issues the remaining issues to be resolved involve the tax treatment of certain business_expenses of llcs watson owned specifically the remaining issues are the amount of the rental-expense deduction for skyline motion pictures llc for we hold that the amount is dollar_figure the amount of the contract-labor-expense deduction for skyline motion pictures llc for we hold that the amount is dollar_figure all subsequent section references are to the internal_revenue_code in effect for the years at issue all rule references are to the tax_court rules_of_practice and procedure all dollar amounts are rounded to the nearest dollar the amount of the contract-labor-expense deduction for skyline movement llc for we hold that the amount is dollar_figure the amount of the contract-labor-expense deduction for liberation financial llc for we hold that the amount is dollar_figure background the stipulated facts and the supplemental stipulation of facts are incorporated by this reference watson resided in texas at the time he filed the petition from through watson was an employee in the mortgage industry during watson was employed by dsg mortgage llc and first capital mortgage corp as a loan originator during watson was employed by first capital mortgage corp as a loan originator watson prepared his own federal-income-tax returns for and he filed these returns late watson’s return included schedules c profit or loss from business for two llcs that he owned and operated britt and skyline motion pictures through britt watson engaged in the business of making and selling clothing through skyline motion pictures watson engaged in the business of producing films and other entertainment during watson abandoned skyline motion pictures’ business of producing films and other entertainment he changed the name of the llc to skyline movement through skyline movement watson engaged in website design and other consulting services on his return he included a schedule c for skyline movement he also included a schedule c for liberation financial llc another llc that he owned and operated through liberation financial watson advised mortgage companies on improving their overall performance and the performance of their loan officers all three llcs skyline motion pictures skyline movement britt and liberation financial were disregarded entities for federal tax purposes therefore watson is treated for federal tax purposes as if he operated the llcs as sole proprietorships the irs does not challenge the existence of the businesses the llcs conducted or that the businesses were operated for profit on the schedule c for skyline motion pictures for watson claimed business-expense deductions of dollar_figure on the schedule c for britt for watson claimed business-expense deductions of dollar_figure watson reported that neither business had gross_income for on the schedule c for skyline movement for watson claimed business-expense deductions of dollar_figure on the schedule c for liberation financial for watson claimed business- expense deductions of dollar_figure watson reported gross_income for both skyline movement and liberation financial for on date the irs mailed a notice_of_deficiency to watson for both and in the notice_of_deficiency the irs disallowed c c c c all business-expense deductions that watson claimed on the schedule c for skyline motion pictures for all business-expense deductions that watson claimed on the schedule c for britt for dollar_figure of the business-expense deductions that watson claimed on the schedule c for skyline movement for and dollar_figure of the business-expense deductions that watson claimed on the schedule c for liberation financial for the irs also determined that for watson had earned dollar_figure in interest and received dollar_figure attributable to a refund from the state of illinois revenue department the irs also made computational adjustments for both years to watson’s self-employment taxes adjusted_gross_income itemized_deductions and net operating losses the irs determined income-tax deficiencies of dollar_figure for and dollar_figure for additions to tax for of dollar_figure under sec_6651 and dollar_figure under sec_6651 and an accuracy- related penalty for of dollar_figure under sec_6662 the case was tried in houston texas after trial the parties reached a partial settlement the parties agreed that watson’s income for is increased by dollar_figure for interest and dollar_figure for the refund from the state of illinois revenue department any adjustments to watson’s self-employment taxes adjusted_gross_income itemized_deductions and net operating losses for and are computational and for watson is liable for additions to tax under sec_6651 and and a penalty under sec_6662 for any underpayment that is determined as for the schedule-c adjustments it appears to us that the settlement agreement resolved all schedule-c adjustments except for the following four categories c c c c a rental-expense deduction for skyline motion pictures for a contract-labor-expense deduction for skyline motion pictures for a contract-labor-expense deduction for skyline movement for and a contract-labor-expense deduction for liberation financial for the following tables summarize the categories of schedule-c expenses that watson reported the amounts watson claimed on his returns for each category the amounts allowed in the notice_of_deficiency for each category and the parties’ positions regarding the deductible amounts for each category as reflected in the pleadings the concessions made at trial the settlement agreement and the briefs skyline motion pictures item advertising business use of home car and truck expenses contract labor depreciation legal professional services office expense rent or lease of o ther business property supplies travel meals and entertainment utilities amount per return dollar_figure big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number amount allowed in notice_of_deficiency -0- -0- -0- -0- -0- -0- -0- -0- -0- -0- -0- parties’ positions dollar_figure as settled -0- as settled big_number as settled big_number watson -0- irs big_number as settled big_number as settled big_number as settled big_number watson -0- irs -0- -0- -0- as settled other expenses big_number big_number as settled big_number settled as deductible plus big_number big_number still sought by watson -0- this amount is explained infra discussion part a watson did not argue for any deduction at trial or on brief these are deemed conceded see eg 63_tc_395 total britt amount allowed in notice_of_deficiency -0- -0- -0- amount per return dollar_figure big_number big_number item supplies other expenses total parties’ positions dollar_figure as settled -0- as settled big_number settled as deductible skyline movement item advertising car and truck expenses contract labor depreciation legal professional services rent or lease of o ther business property amount per return dollar_figure big_number big_number big_number big_number big_number amount allowed in notice_of_deficiency dollar_figure big_number -0- big_number big_number big_number parties’ position sec_1 dollar_figure big_number dollar_figure watson -0- irs big_number big_number big_number supplies travel meals and entertainment utilities other expenses big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number total big_number big_number big_number big_number as settled as settled big_number big_number as settled big_number plus big_number still sought by watson neither party sought an amount different than the amount allowed in the notice_of_deficiency this amount is explained infra discussion part b this consists of amounts agreed to in settlement and amounts determined in notice_of_deficiency in categories for which neither party sought an amount different than the amount allowed in the notice_of_deficiency liberation financial item advertising contract labor legal professional services office expenses supplies taxes and licenses travel meals and entertainment utilities amount per return dollar_figure amount allowed in notice_of_deficiency dollar_figure big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number parties’ positions dollar_figure big_number watson -0- irs big_number big_number big_number big_number big_number as settled big_number as settled big_number other expenses total big_number big_number big_number big_number big_number as settled big_number plus big_number still sought by watson neither party sought an amount different than the amount allowed in the notice_of_deficiency this amount is explained infra discussion part c this consists of amounts agreed to in settlement and amounts determined in notice_of_deficiency in categories for which neither party sought an amount different than the amount allowed in the notice_of_deficiency discussion generally the taxpayer bears the burden of proving by a preponderance_of_the_evidence that the determinations in the notice_of_deficiency are erroneous rule a 290_us_111 sec_7491 imposes the burden_of_proof on the irs with respect to fact issues for which the taxpayer complied with the substantiation requirements of the internal_revenue_code maintained all records required under the internal_revenue_code cooperated with reasonable requests by the irs for witnesses information documents meetings and interviews and introduced credible_evidence credible_evidence is the quality of evidence which the court would find sufficient upon which to base a decision on the issue in the taxpayer’s favor absent any contrary evidence see eg 116_tc_438 watson argues that he has satisfied the conditions required to impose the burden_of_proof on the irs we need not decide whether sec_7491 imposes the burden_of_proof on the irs this is because our findings are supported by the preponderance_of_the_evidence see 131_tc_185 sec_162 authorizes a deduction for ordinary and necessary expenses that were paid_or_incurred during the taxable_year in carrying on the taxpayer’s trade_or_business including rental payments sec_1_162-1 income_tax regs and payments for services sec_1_162-7 income_tax regs an expense is ordinary if either it is customary or usual within the particular trade business or industry or it relates to a transaction of common or frequent occurrence in the type of business involved 308_us_488 an expense is necessary if it is both appropriate and helpful to the taxpayer’s trade_or_business see eg welch v helvering u s pincite and it is directly connected with or pertains directly to the taxpayer’s trade_or_business sec_1_162-1 income_tax regs being an employee is considered a trade_or_business and thus the ordinary and necessary expenses of employment are deductible under sec_162 provided however that the employee cannot seek reimbursement of the expenses from the employer see eg benson v commissioner tcmemo_2007_113 93_tcm_1199 citing 24_tc_21 personal family and living_expenses are generally not deductible sec_262 if the taxpayer establishes that the taxpayer paid_or_incurred a deductible expense but does not establish the amount of the expense then the court may estimate the amount of the allowable deduction if there is sufficient evidence in the record to provide a rational basis for the estimate 39_f2d_540 2d cir 85_tc_731 if the evidence in the record does not provide a rational basis for the estimate the claimed deduction must be disallowed 85_tc_731 pincite rental-expense deduction for watson claimed a rental-expense deduction of dollar_figure on the schedule c for skyline motion pictures for in the notice_of_deficiency the irs disallowed that deduction at trial and on brief watson asserted that he is entitled to a rental-expense deduction of dollar_figure for skyline motion pictures for consisting of c dollar_figure that watson allegedly paid to gerry licea to rent a unit in an unidentified building as an office for skyline motion pictures for february march and date c c dollar_figure that watson allegedly paid to sarah bajwa to rent unit as an office for skyline motion pictures for june through date and dollar_figure that watson allegedly paid to lease a house in los angeles for one week for business meetings for skyline motion pictures the irs disputes the deductibility of any rental expense for skyline motion pictures for as discussed more fully below we hold that watson is entitled to a total rental-expense deduction of dollar_figure for skyline motion pictures for which consists of c c c zero of the dollar_figure allegedly paid to gerry licea dollar_figure of the dollar_figure allegedly paid as rent for unit and dollar_figure of the dollar_figure paid to lease the house in los angeles a rental-expense deductions for rental of an office from gerry licea watson testified that he paid dollar_figure to gerry licea to lease a unit in a different building ie different from east 13th street chicago illinois which was the office of skyline motion pictures beginning in date at the rate of dollar_figure per month for february march and date the documentary_evidence confirms that watson made one dollar_figure payment to gerry licea however watson’s testimony about the alleged office was vague and tentative he did not tell us the address of the different building he supplied no other details about the office or what he used it for no documents in the record corroborate watson’s testimony his vague uncorroborated testimony was too weak to be credible on this point consequently watson is not entitled to any deduction for rental payments to gerry licea for an office for skyline motion pictures for b rental-expense deduction for rental of unit unit was a condominium loft with a kitchen and a bedroom in a residential building pincite east 13th street chicago illinois during watson owned and lived in unit also pincite east 13th street chicago illinois watson explained in detail how he used unit he kept audiovisual equipment in the unit he wrote movie scripts in the unit and he met there with skyline motion pictures’ contractors watson’s testimony was credible we hold that the rent payments for unit were an ordinary and necessary business_expense to prove the amount of rent he paid for unit watson provided a copy of the signed lease agreement for unit the agreement required watson to pay a monthly rent of dollar_figure per month and dollar_figure per month for a parking space the term of the lease was from date to date watson also provided copies of these checks and cleared-check images written on skyline motion picture’s bank account written to sarah bajwa c c c c c c a check dated date for dollar_figure for deposit for unit a check dated date for dollar_figure for date rent a check dated date for dollar_figure for july rent a check dated date for dollar_figure for august rent a check dated date for dollar_figure for sept ‘05 rent and parking and a check dated date for dollar_figure for oct rent - apt watson testified that the first check which was noted as deposit for unit actually related to unit not unit we take this to be true however the check appears to be a payment of a security deposit not rent security deposits are not deductible if at all until the year actually forfeited williams v commissioner tcmemo_1998_93 75_tcm_1933 on the basis of watson’s testimony copies of checks and cleared-check images and the signed lease agreement we find that watson paid dollar_figure for rent for date dollar_figure for rent for date dollar_figure for rent for date dollar_figure for rent for date and dollar_figure for rent for date watson testified that he paid rent for november and date but he could not find checks or other documents to substantiate the payments we found his testimony credible we find that he paid dollar_figure for rent for each of these two months consequently watson is entitled to deduct dollar_figure for renting unit for skyline motion pictures for c rental-expense deduction for lease of a house in los angeles watson claimed a rental-expense deduction for skyline motion pictures for a dollar_figure payment made in at trial watson testified that the purpose of the payment was to lease a furnished single-family house for skyline motion pictures to be used for one week of business meetings while he attended the los angeles international film festival we found watson’s testimony credible consequently watson is entitled to deduct the dollar_figure payment as a rental expense for skyline motion pictures for watson testified that he stayed at the house during the week thus the expense could arguably be a lodging expense subject_to the strict- continued contract-labor-expense deductions for and as discussed more fully below we hold that watson is entitled to contract- labor-expense deductions of c c c a dollar_figure for skyline motion pictures for dollar_figure for skyline movement for and dollar_figure for liberation financial for contract-labor-expense deduction for skyline motion pictures for watson claimed a contract-labor-expense deduction of dollar_figure on the schedule c for skyline motion pictures for the irs disallowed the deduction in full at trial and on brief watson asserted that he is entitled to a contract-labor expense deduction of dollar_figure for skyline motion pictures for however during trial watson conceded that four expenses included in the dollar_figure totaling dollar_figure are not deductible these expenses included a check dated date written to ben goldhirsh for dollar_figure a check dated date written to commercial edison for dollar_figure a check dated date written to a b chicagoland for dollar_figure and a check dated date written continued substantiation requirements of sec_274 and sec_1_274-5t temporary income_tax regs fed reg date however the irs did not challenge the deduction on this ground to duo consulting for dollar_figure which was counted twice in the dollar_figure total we therefore consider that it is watson’s position that the deductible amount of this category of expenses is dollar_figure minus dollar_figure or dollar_figure the irs disputes the deductibility of any contract-labor expenses for skyline motion pictures for to document those expenses watson provided numerous copies of checks cleared-check images partial bank statements and a few invoices watson also provided copies of the non-disclosure agreements that he entered into with some of the contract laborers for skyline motion pictures the copies of checks cleared-check images bank statements and invoices that watson provided substantiate the amounts he paid as contract-labor expenses for skyline motion pictures for furthermore watson credibly testified to the business_purpose for nearly all of the contract-labor expenses for skyline motion pictures for for which he seeks a deduction only a few of the expenses reported for skyline motion pictures appear to be nondeductible on the basis of watson’s credible testimony and the corroborating documentary_evidence we hold that he is entitled to a contract-labor-expense deduction of dollar_figure for skyline motion pictures for the following table summarizes the deductibility of the contract-labor expenses for skyline motion pictures for skyline motion pictures contract-labor expenses dollar_figure claimed on brief amount deductible reasoning watson conceded at trial watson conceded at trial -0- dollar_figure expense of designing skyline’s website -0- -0- watson conceded at trial watson testified that the expense was to install curtains in unit which was his personal_residence at the time this is a non-deductible personal_expense amount claimed on brief dollar_figure big_number big_number big_number expense was included twice big_number big_number consulting promotional marketing creative and writing services payee a b chicagoland ben goldhirsh brian bubser com ed design u duo consulting jelena zanko reimbursement to jelena zanko for her payment of skyline motion pictures’ business_expenses watson could not remember purpose -0- jelena zanko jonathan jacobs m w design mike laha big_number mike laha nicole cavallo nicole cavallo big_number design services and print coordination big_number consulting services provided advice on the film industry including production budgeting and screenwriting reimbursement to mike laha for his payment of skyline motion pictures’ business_expenses big_number consulting services reimbursement to nicole cavallo for her payment of skyline motion pictures’ business_expenses patrick loughman patrick loughman paul niemeyer of niemeyer illustrations proline mechanical inc quist interactive spot animation tony gonzalez big_number big_number consulting service for the film industry big_number the memo line on the check reads personal loan and watson did not present evidence sufficient to overcome the implication that this is not deductible big_number big_number artwork services designed a movie poster service call to balance the bulb in a projector watson used for business presentations big_number big_number web design and development services big_number big_number animation services created a marketing trailer big_number watson testified that this expenses was for electrical work done in unit which was his personal_residence at the time this is a non- deductible personal_expense tony gonzalez big_number big_number electrical work for communications in unit which was watson’s office at the time total big_number big_number see sec_262 b contract-labor-expense deduction for skyline movement for watson claimed a contract-labor-expense deduction of dollar_figure on the schedule c for skyline movement for the irs disallowed the deduction in full at trial and on brief watson contended that he is entitled to a contract-labor expense deduction of only dollar_figure for skyline movement for the irs disputes the deductibility of any contract-labor expenses for skyline movement for to document the contract-labor expenses for skyline movement for watson submitted numerous copies of checks cleared-check images and bank statements from his personal bank account these substantiate the amounts watson paid as contract-labor expenses for skyline movement for furthermore watson credibly testified to the business_purpose for all of the contract-labor expenses for skyline movement for for which he seeks a deduction on the basis of watson’s credible testimony and the corroborating documentary_evidence we hold that watson is entitled to a contract-labor-expense deduction of dollar_figure for skyline movement for the following table summarizes the deductibility of the contract-labor expenses for skyline movement for skyline movement contract-labor expenses dollar_figure claimed on brief payee jacob watson amount claimed on brief dollar_figure amount deductible reasoning dollar_figure business artwork services creation of artwork for she beads which was a business watson consulted for in jelena zanko big_number kurt kroeck nicole cavallo total big_number big_number business marketing writing and consulting services business artwork services business marketing and consulting services big_number c contract-labor-expense deduction for liberation financial for watson claimed a contract-labor-expense deduction of dollar_figure on the schedule c for liberation financial for the irs disallowed the deduction in full at trial and on brief watson contended that he is entitled to a contract- labor-expense deduction of dollar_figure for liberation financial for the irs disputes the deductibility of any contract-labor expenses for liberation financial for to document the contract-labor expenses for liberation financial for watson provided numerous copies of checks cleared-check images and bank statements these substantiate some of the amounts that watson claims he paid as contract-labor expenses for liberation financial for furthermore watson credibly testified to the business_purpose for some of the contract-labor expenses for liberation financial for for which he seeks a deduction however for many of the contract-labor expenses that watson reported for liberation financial for it appears to us on the basis of his testimony and the memorandum lines on several of the checks that he provided as proof of payment that all the payments he made to melissa desitter ben goldhirsh dominic garner jonathan jones reginald ray and tony gonzalez are related to his employment in watson was employed as a loan originator by first capital mortgage liberation financial was in the business of management consulting and advised primarily mortgage companies including first capital mortgage in order to help improve the overall performance of each company and its loan officers watson asserted that none of the expenses he claims as deductions for liberation financial were related to his employment as a loan originator for first capital mortgage the payments that watson made to melissa desitter ben goldhirsh dominic garner jonathan jones reginald ray and tony gonzalez all appear to be for services these individuals performed in connection with his employment as a loan originator these expenses are deductible only if watson could not seek reimbursement from his employer see podems v commissioner t c pincite the record does not support the proposition that watson could not seek reimbursement for these expenses therefore they are not deductible on the basis of watson’s credible testimony with respect to some of these expenses and corroborating documentary_evidence we hold that he is entitled to a contract-labor-expense deduction of dollar_figure for liberation financial for the following table summarizes the deductibility of the contract-labor expenses that watson reported for liberation financial for liberation financial contract-labor expenses dollar_figure claimed on brief payee ben goldhirsh amount claimed on brief dollar_figure amount deductible reasoning watson testified that ben goldhirsh provided loan-processing services in the mortgage loan business and that expenses paid to goldhirsh were incurred on behalf of his employer these expenses appear to be related to watson’s employment as a loan originator and not his schedule-c business of management consulting brian bubser dominic garner big_number big_number holly bartle jacob watson jelena zanko jennifer mccullah jonathan jone sec_250 big_number big_number big_number dollar_figure website and graphic design -0- watson testified that dominic garner performed l ead generation communication with borrowers going and getting applications signed picking up documents the memo lines on all the checks read advance these expenses appear to be related to watson’s employment as a loan originator and not his schedule-c business of management consulting promotional work big_number marketing design and artwork services big_number marketing and writing services promotional work -0- watson testified that jonathan jones performed services that were very similar to dominic garner the memo lines on the checks read either commissions or advance these expenses appear to be related to watson’s employment as a loan originator and not his schedule-c business of management consulting big_number marketing design and artwork services promotional work watson testified that melissa desitter was like an executive assistant for his consulting business and that she sent out and confirmed that lead mailing campaigns were going out dealt with borrowers dealt with lead companies and communicat ed with borrowers lenders title companies prospects closing agents in the mortgage consulting business the few memo lines available read month bonus these expenses appear to be related to watson’s employment as a loan originator and not his schedule-c business of management consulting the memo line on this check reads repayment of loan this suggests that the payment was the repayment of loan principal which is nondeductible watson did not testify what this payment was for watson testified that reginald ray provided some sort of closing activities with a borrower these expenses appear to be related to watson’s employment as a loan originator and not his schedule-c business of management consulting promotional work watson testified that this expense was to have electrical work done but he could not remember where it was done the work may have been done at unit or at his employer’s office these expenses appear to be expenses watson paid on behalf of his employer kurt kroeck leticia winn melissa desitter big_number big_number -0- nicole cavallo -0- reginald ray -0- satin grable tony gonzalez -0- total big_number big_number in reaching our holdings we have considered all arguments made and to the extent not mentioned we conclude that they are moot irrelevant or without merit to reflect the foregoing decision will be entered under rule
